
	
		I
		111th CONGRESS
		1st Session
		H. R. 1703
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require a study and comprehensive analytical report on
		  transforming America by reforming the Federal tax code through elimination of
		  all Federal taxes on individuals and corporations and replacing the Federal tax
		  code with a transaction fee-based system.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Transform America
			 Transaction Fee Act of 2009.
		2.FindingsThe Congress finds the following:
			(1)An effective
			 stimulus plan meets the criteria of job creation, fiscal responsibility,
			 fairness, targeting of unmet needs, tax reform and revenue sharing.
			(2)The current tax
			 structure creates economic distortions that limit growth and job
			 creation.
			(3)The estimated cost
			 of compliance to taxpayers is five billion hours and approximately $200
			 billion.
			(4)The tax code
			 produces inefficiency in revenue raising that forces the Nation to struggle
			 unnecessarily under the burden of unequal and inadequate systems of public
			 education and health care, a crumbling physical and social services
			 infrastructure, and a crushing national debt.
			(5)Implementing a
			 transaction fee will provide the structure to maintain current expenditures on
			 defense-related activities without sacrificing expenditures on additional
			 important national priorities.
			(6)Restructuring the
			 tax code will promote economic prosperity.
			(7)Replacing existing
			 Federal taxes with a fee on transactions eliminates systemic inefficiency that
			 plagues the current tax code.
			(8)Economic analyses
			 have estimated a transaction fee would allow businesses to undertake projects
			 that are not profitable in the current tax system, and workers would be more
			 willing to supply labor.
			(9)Responsible tax
			 reform is necessary for all to enjoy financial security, economic prosperity,
			 educational opportunities, and affordable health care.
			(10)Therefore, the
			 Department of the Treasury shall prepare a comprehensive analytical report to
			 achieve these stated goals.
			3.Study on the
			 implementation of a transaction fee
			(a)In
			 generalThe Secretary of the Treasury shall conduct an in-depth
			 study on the implementation of a transaction fee in the United States. In
			 particular, such study shall include a comprehensive analytical report of the
			 proposal outlined in subsection (b) (as well as an implementation/action plan)
			 to replace all existing Federal taxes with a per transaction fee based on the
			 value of the transaction.
			(b)Transaction fee
			 proposal
				(1)In
			 generalThe fee under the proposal would apply to all non-cash
			 transactions (including checks, credit cards, transfers of stocks, bonds, and
			 other financial instruments) and all high-dollar cash transactions.
				(2)Potential
			 exclusionsThe fee would not apply to—
					(A)cash transactions
			 of less than $500,
					(B)salaries and wages
			 by employers to employees,
					(C)transactions
			 involving individual savings instruments through financial institutions,
			 and
					(D)transactions
			 involving stock (and any options or derivatives with respect to stock).
					(3)Cash withdrawals
			 from financial institutionsThe fee under the proposal would
			 apply to cash withdrawals from financial institutions and be set at a rate that
			 is either double or higher than the standard transaction fee.
				(4)Fee
			 rate
					(A)In
			 generalThe fee rate is set at a level sufficient to generate
			 revenues equal to revenues under the Internal Revenue Code of 1986.
					(B)Other potential
			 uses of feeThe fee rate could be structured to cover 1 or more
			 of the following:
						(i)A
			 national debt reduction plan requiring elimination of the current national debt
			 of $8.8 trillion over a period of 10 years, with equal annual payments.
						(ii)A
			 Federal revenue sharing program providing funding to States to support 50
			 percent of the K–16 education costs of each State which agrees to adopt an
			 equitable public school finance system.
						(iii)A
			 plan to meet the promised levels of certain provisions listed under the
			 National Security Intelligence Reform Act of 2004 (Public Law 108–458),
			 including those sections related to air cargo security (subtitle C of title IV
			 of such Act), detention bed space (section 5204 of such Act), and border patrol
			 agents (section 5202 of such Act); to create a dedicated funding stream for
			 port security and improvements at levels recommended by the United States Coast
			 Guard; and to increase expenditures for first responder grant programs funded
			 under the Department of Homeland Security.
						(iv)A
			 Federal program providing quality health care insurance coverage (for the
			 current estimated 46 million uninsured Americans).
						(v)An
			 increase in the military basic pay rate to a level comparable with that of
			 Federal civilian pay, considering, but not being limited to, the following
			 criteria: age, education, skills, years of service, and
			 responsibilities.
						(vi)A
			 Federal revenue sharing program supporting community and economic development
			 investments in new markets (rural and urban areas) at a level equal to 10
			 percent of current Federal tax revenues.
						(vii)A
			 plan to increase the pay for National Guard and Reserve soldiers to that of
			 active duty military for periods of extended deployments abroad.
						(viii)A
			 Social Security and Medicare solvency plan ensuring that revenues continue to
			 exceed expected outlays.
						(5)ProgressivityThe
			 base standard transaction fee shall not be greater than 1 percent for all
			 noncash transactions under $500. If more revenues are needed to meet the
			 requirements of paragraph (4), the Secretary of the Treasury would calculate
			 the minimum level of progressivity required to cover these costs. This
			 progressivity factor may include—
					(A)a higher
			 transaction fee for all transactions above $500, and
					(B)a progressive
			 schedule of rates to tiered ranges of transactions above $500.
					(6)General
			 provisions
					(A)Liability for
			 feePersons become liable for the fee at the moment the person
			 exercises control over a piece of property or service, regardless of the
			 payment method.
					(B)CollectionThe
			 fees will be collected by the seller or financial institution servicing the
			 transaction.
					(c)Report of
			 study
				(1)In
			 generalThe results of the study shall be submitted to the
			 Congress by the Secretary of the Treasury in a comprehensive analytical report,
			 detailing—
					(A)the methodology
			 employed in the calculation of the fee rate,
					(B)the factors
			 considered in assessing feasibility of the proposed revenue generating system
			 and the weight applied to each, and
					(C)the portion of the
			 transaction fee attributable to each of the programs identified in subsection
			 (b)(4)(B) and the methodology used to calculate each.
					(2)Other
			 requirementsThe study shall (in the following order)—
					(A)compute the fee
			 needed to meet current revenue generation,
					(B)compute the fee
			 needed to meet revenue neutrality and generate additional revenue to support
			 the program described in subsection (b)(4)(B)(i) (relating to national debt
			 reduction plan),
					(C)compute the fee
			 needed to meet revenue neutrality and generate additional revenue to support
			 all the programs described in subsection (b)(4)(B), and
					(D)determine the
			 utility of pegging changes in the transaction fee schedule of rates to the rate
			 of inflation.
					(3)Comparative
			 analysisThe study shall include a comparative analysis of the
			 existing revenue-raising system versus the proposed fee-based system on
			 economic behavior. The study shall include an analysis of effect of the 2
			 systems on—
					(A)job
			 creation,
					(B)economic
			 growth,
					(C)consumption,
					(D)investments,
			 and
					(E)savings
			 levels.
					(4)Types of
			 transactionsThe study shall include a broad-based examination of
			 all types and categories of transactions, including information on frequency
			 and value of transactions in each category.
				(5)Impact of
			 exemptionsThe study shall examine the impact of the transaction
			 fee exemption for all cash transactions under $500.
				(6)Program
			 operationsThe study shall provide instructions on program
			 operations, including—
					(A)transaction fee
			 collection,
					(B)transaction fee
			 implementation, and
					(C)transaction fee
			 compliance, enforcement, and administrative costs.
					(7)DistortionsThe
			 study shall include an analysis, prepared by the Secretary of the Treasury in
			 consultation with the Secretaries of Commerce and Labor, offering methods of
			 preventing and relieving potential distortions among economic sectors created
			 by the implementation of the transaction fee. The study shall also include an
			 analysis of the feasibility of temporarily (for a period of not longer than 1
			 year) reducing the fee rate (as otherwise determined in subsection (b)(4))
			 applicable to an economic sector if such sector is experiencing pronounced
			 economic distress.
				(8)Fee as tool of
			 fiscal policyThe study shall assess the transaction fee as a
			 tool of Federal fiscal policy, including an impact analysis on the elimination
			 or retention of existing tax expenditures, incentives, penalties, and credits.
			 The study should also research and comment on options for rebating citizens
			 currently not subject to Federal income taxes or other current aspects of the
			 Federal tax code including, but not limited to—
					(A)the earned income
			 credit,
					(B)the alternative
			 minimum tax,
					(C)the child tax
			 credit, and
					(D)the deduction for
			 mortgage interest.
					(9)Impact of fee by
			 income levelsThe study shall include an assessment of the impact
			 of the transaction fee by quartile income levels.
				(10)Implementation
			 planThe study shall include a detailed action plan on how best
			 to implement a transaction fee in the United States and shall include
			 information on timeline, agency reform, potential pertinent regulatory issues,
			 and type of congressional action needed.
				(11)Internal Revenue
			 ServiceThe study shall—
					(A)assume the
			 transition and grandfathering of all existing personnel of the Internal Revenue
			 Service,
					(B)examine elements
			 of the current Internal Revenue Service needed to administer the transaction
			 fee, and
					(C)examine the
			 feasibility of modifying the overall mission and jurisdiction of the Internal
			 Revenue Service from one focused on tax law application to one focused on
			 uncovering waste, fraud, and abuse throughout the Federal Government.
					(d)Due
			 dateThe report of the study shall be submitted to the Congress
			 not later than 1 year after the date of the enactment of this Act.
			
